UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-7040


JAMES ARTHUR BIGGINS,

                Plaintiff - Appellant,

          v.

LEAH T. SEATON, Deputy      Public   Defender;   JOHN   P.   RUE,
District Public Defender,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:10-cv-01488-PJM)


Submitted:   September 28, 2010           Decided:   October 6, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Arthur Biggins, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    Arthur   Biggins       appeals   the   district       court’s

orders dismissing his 42 U.S.C. § 1983 (2006) complaint under 28

U.S.C. § 1915A(b) (2006) and denying reconsideration.                      We have

reviewed the record and find no reversible error.                  Accordingly,

we affirm for the reasons stated by the district court.                    Biggins

v.   Seaton,   No.   8:10-cv-01488-PJM        (D.   Md.   June    11   &    July 9,

2010).     We dispense with oral argument because the facts and

legal    contentions   are    adequately      presented     in   the    materials

before   the   court   and    argument      would   not   aid    the   decisional

process.

                                                                           AFFIRMED




                                        2